 

Exhibit 10.6

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, I agree to the terms and conditions of this
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Restrictive Covenants Agreement”):

 

Section 1.            Confidential Information.

 

(a)          Company Group Information. I acknowledge that, during the course of
my services, I will have access to information about the Company and its
affiliates (together with the Company, the “Company Group”) and that my services
with the Company shall bring me into close contact with confidential and
proprietary information of the Company Group. In recognition of the foregoing, I
agree, at all times during the term of my services with the Company and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to disclose to any person, firm, corporation, or other entity
without written authorization of the Company, any Confidential Information that
I obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means information that the Company Group has or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential. I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets, customer lists, and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I may become acquainted during the term of my services),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property. Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly and widely known through no unauthorized disclosure by me
or others who were under confidentiality obligations as to the item or items
involved or (ii) any information that I am required to disclose to, or by, any
governmental or judicial authority; provided, however, that in such event I will
give the Company prompt written notice thereof so that the Company Group may
seek an appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this Restrictive Covenants Agreement. Without
limiting the foregoing, Confidential Information shall include any information,
whether public or not, which (i) represents, or is aggregated in such a way as
to represent, or purport to represent, all or any portion of the investment
results of, or any other information about the investment “track record” of, (A)
the Company Group, (B) a business group of the Company Group, (C) one or more
funds managed by the Company Group, or (D) any individual or group of
individuals during their time at the Company Group, or (ii) describes an
individual’s role in achieving or contributing to any such investment results.

 

(b)          Former Employer Information. I represent that my performance of all
of the terms of this Restrictive Covenants Agreement as a member of the Company
Group has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my services with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment or
services with any prior employer or service recipient in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer or service recipient.

 

1

 

 

Section 2.            Developments.

 

(a)          Developments Retained and Licensed. I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, developments, improvements, and trade secrets that were
created or owned by me prior to the commencement of my services (collectively
referred to as “Prior Developments”), that belong solely to me or belong to me
jointly with another, that relate in any way to any of the proposed businesses,
products, or research and development of any member of the Company Group, and
that are not assigned to the Company hereunder, or if no such list is attached,
I represent that there are no such Prior Developments. If, during any period
during which I perform or performed services for the Company Group both before
or after the date hereof (the “Assignment Period”), whether as an officer,
employee, director, independent contractor, consultant, or agent, or in any
other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant the Company, and the Company Group shall have, a
non-exclusive, royalty-free, irrevocable, perpetual, transferable worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell, and otherwise distribute such Prior Development
as part of or in connection with such product or process.

 

(b)          Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may (or have previously)
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either: (i) relate at
the time of conception or reduction to practice of the invention to the business
of any member of the Company Group, or actual or demonstrably anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my guaranteed pay, unless regulated
otherwise by law, but that, in the event any such Development is deemed not to
be a work made for hire, I hereby assign to the Company, or its designee, all my
right, title, and interest throughout the world in and to any such Development.

 

(c)          Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, or any other
format. The records will be available to and remain the sole property of the
Company Group at all times. I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

 

2

 

  

(d)          Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

Section 3.            Returning Company Group Documents.

 

I agree that, at the time of termination of my services with the Company for any
reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my services or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

 

Section 4.            Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Restrictive Covenants Agreement to any prospective employer, service recipient,
partner, co-venturer, investor, or lender prior to entering into an employment,
services, partnership, or other business relationship with such person or
entity.

 

Section 5.            Restrictions on Interfering.

 

(a)          Non-Competition. During the period of my services with the Company
(the “Services Period”) and the Post-Termination Restricted Period, I shall not,
directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities within the United States of
America or any other jurisdiction in which any member of the Company Group
engages in business, derives a material portion of its revenues, or has
demonstrable plans to commence business activities.

 

3

 

  

(b)          Non-Interference.

 

(i)          During the Services Period and the Post-Termination Employee
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in (A) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Person employed by, or providing consulting services to, any member
of the Company Group to terminate such Person’s employment or services (or in
the case of a consultant, materially reducing such services) with the Company
Group, or (B) hiring any individual who was employed by the Company Group within
the six (6) month period prior to the date of such hiring.

 

(ii)         During the Services Period and the Post-Termination Business
Relation Non-Interference Period, I shall not, directly or indirectly for my own
account or for the account of any other individual or entity, engage in
encouraging, soliciting, or inducing, or in any manner attempting to encourage,
solicit, or induce, any Business Relation to cease doing business with or reduce
the amount of business conducted with the Company Group, or in any way
interfering with the relationship between any such Business Relation and the
Company Group.

 

(c)          Definitions. For purposes of this agreement:

 

(i)          “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier, or other business relation of the Company Group,
or any such relation that was a client, customer, licensee or other business
relation within the prior six (6) month period, in each case, with whom I
transacted business or whose identity became known to me in connection with my
relationship with, or provision of services to, the Company.

 

(ii)         “Competitive Activities” shall mean any business activities related
to asset management, direct lending, corporate credit investments, investment
management, investment advisory services and investment banking services, or any
other business activity that is materially competitive with the then current or
demonstrably planned business activities of the Company Group.

 

(iii)        “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.

 

(iv)        “Post-Termination Business Relation Non-Interference Period” shall
mean the period commencing on the date of the termination of the Services Period
for any reason and ending on the six (6) month anniversary of such date of
termination.

 

(v)         “Post-Termination Employee Non-Interference Period” shall mean the
period commencing on the date of the termination of the Services Period for any
reason and ending on the twelve (12) month anniversary of such date of
termination.

 

(vi)        “Post-Termination Restricted Period” shall mean the period
commencing on the date of the termination of the Services Period for any reason
and ending on the six month anniversary of such date of termination.

 

(d)          Non-Disparagement. I agree that during the Services Period, and at
all times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or their respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my services from any
member of the Company Group. However, my obligations under this subsection (d)
shall not apply to disclosures required by applicable law, regulation, or order
of a court or governmental agency.

 

4

 

  

Section 6.            Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my services with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Restrictive Covenants Agreement
are reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I further acknowledge that the restrictions and limitations
set forth in this agreement will not materially interfere with my ability to
earn a living following the termination of my services with the Company and that
my ability to earn a livelihood without violating such restrictions is a
material condition to my services with the Company.

 

Section 7.            Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Restrictive Covenants Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Restrictive Covenants Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Restrictive Covenants Agreement,
which shall be given full effect without regard to the invalid portions. If any
of the covenants contained herein are held to be invalid or unenforceable
because of the duration of such provisions or the area or scope covered thereby,
I agree that the court making such determination shall have the power to reduce
the duration, scope, and/or area of such provision to the maximum and/or
broadest duration, scope, and/or area permissible by law, and in its reduced
form said provision shall then be enforceable.

 

Section 8.            Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Restrictive Covenants Agreement may result
in substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Restrictive Covenants Agreement without the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach. Notwithstanding any other provision to the contrary, I
acknowledge and agree that each of the Post-Termination Restricted Period, the
Post-Termination Business Relation Non-Interference Period, and the
Post-Termination Employee Non-Interference Period shall be tolled during any
period of violation of any of the covenants in Section 5 hereof and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against me if it is
ultimately determined that I was in breach of such covenants.

 

5

 

 

Section 9.            Cooperation.

 

I agree that, following any termination of my services, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my services in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this Section 9. I also agree that, in the
event I am subpoenaed by any person or entity (including, but not limited to,
any government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise), that in any way relates to my services with the
Company and/or any other member of the Company Group, I will give prompt notice
of such request to the Company and will make no disclosure until the Company
and/or the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

Section 10.          General Provisions.

 

(a)          Governing Law; Waiver of Jury Trial. The validity, interpretation,
construction, and performance of this RESTRICTIVE COVENANTS Agreement shall be
governed by the laws of the United States of America and the State of Delaware,
without giving effect to the principles of conflict of laws. BY EXECUTION OF
THIS RESTRICTIVE COVENANTS AGREEMENT, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS RESTRICTIVE COVENANTS AGREEMENT.

 

(b)          Entire Agreement. This Restrictive Covenants Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us. No
modification or amendment to this Restrictive Covenants Agreement, nor any
waiver of any rights under this Restrictive Covenants Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights, or compensation will not
affect the validity or scope of this Restrictive Covenants Agreement.

 

(c)          No Right of Continued Services. I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued services with the Company, and the right of the Company to terminate
my services at any time and for any reason, with or without cause, is
specifically reserved.

 

(d)          Successors and Assigns. This Restrictive Covenants Agreement will
be binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns. I expressly acknowledge and agree that this Restrictive Covenants
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to Section
2(a) may be assigned to any third party by the Company without my consent.

 

(e)          Survival. The provisions of this Restrictive Covenants Agreement
shall survive the termination of my services with the Company and/or the
assignment of this Restrictive Covenants Agreement by the Company to any
successor in interest or other assignee.

 

*      *      *

 

6

 

 

The undersigned has executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

Date:             (Signature)

 

[Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement]

 

 

 

 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

 

Title   Date  

Identifying Number or

Brief Description

                                                 

 

_____ No Developments or Improvements

 

_____ Additional Sheets Attached

 

Signature of Member: ________________________

 

Print Name of Member:_______________________

 

Date: ________________________

 

 

 

